UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7530


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT LEE LASSITER, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:01-cr-00180-RAJ-All)


Submitted:    December 10, 2008            Decided:   December 30, 2008


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Lassiter, III,         Appellant Pro Se. Laura Pellatiro
Tayman,   Assistant  United        States  Attorney, Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Lee Lassiter, III, appeals the district court’s

orders     denying    his   18     U.S.C.       §   3582(c)     (2006)      motion   and

petition to reconsider.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the    district      court.       United        States      v.   Lassiter,      No.

2:01-cr-00180-RAJ-All (E.D. Va. June 20 & July 11, 2008).

                 We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented    in   the     materials

before     the    court   and    argument       would   not     aid   the   decisional

process.

                                                                              AFFIRMED




                                            2